Citation Nr: 1146621	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from May 1968 to May 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA) and an April 2011 Board remand.

In November 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested by occupational and social impairment due to intrusive thoughts, sleep disturbance, nightmares, flashbacks, lack of motivation, focus, and concentration, irritability, and hypervigilance, but full orientation, normal speech and thought processes, fair insight and judgment, intact memory, no hallucinations or suicidal or homicidal ideations, a positive relationship with his wife, and effective co-worker relationships.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   An August 2008 letter that provided the required notice was sent to the Veteran prior to initial adjudication.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.  In a July 2011 submission, the Veteran requested that the Board obtain VA records from his treating mental health provider, Dr. G., because they more accurately represented the severity of his PTSD.  He submitted a November 2010 VA record from Dr. G.  But VA records from each of the Veteran's visits to Dr. G. beginning in 2007 are already of record, including the November 2010 record.  Accordingly, remand is not required to obtain additional records.  VA provided the Veteran psychiatric examinations in September 2008 and May 2011.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a November 2010 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in April 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the AMC provide the Veteran a current PTSD examination.  This development was completed in May 2011.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In a May 2005 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation.  In a May 2006 rating decision, the RO assigned a 50 percent evaluation for PTSD.  In July 2008, the Veteran filed a claim for an increased evaluation.  In an October 2008 rating decision, the RO denied that claim.  The Veteran appealed. 

The Veteran's current 50 percent evaluation contemplates PTSD manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In a September 2007 VA medical record, the Veteran reported he was doing well, but had one nightmare 3 weeks prior.  He reported intrusive thoughts, flashbacks, restless sleep, feeling depressed, an inability to focus, and no motivation.  Upon examination, the Veteran was fully oriented with normal speech, a full range of affect with euthymic tone, logical and coherent thought process, and fair judgment and insight.  He denied hallucinations and suicidal and homicidal ideations.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) (DSM-IV).  In a November 2007 VA record, the Veteran reported dreams and nightmares.  He had punched his wife twice during the past 2 months during his sleep.  He denied a depressed mood and suicidal ideations.  Examination indicated the Veteran was fully oriented and neat and clean in appearance, with good eye contact, clear, coherent, and relevant speech, euthymic mood, congruent affect, logical and organized thought process, fair insight and judgment, and intact memory.  There was no paranoia, hallucinations, delusions, or suicidal or homicidal ideations.  The examiner assigned a GAF score of 55, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  

In a February 2008 VA medical record, the Veteran reported kicking and jerking in his sleep.  The Veteran's wife reported he was arguing with his friend, yelling, and spending too much money on lottery tickets.  He was sleeping 10 hours a night but denied any symptoms of depression or racing thoughts.  He reported an occasional intrusive thought.  Examination showed the Veteran was fully oriented, with normal speech, a pretty good mood, a full range of affect with euthymic tone, logical and coherent thought processes, and fair insight and judgment.  The Veteran denied hallucinations and suicidal and homicidal ideations.  In an April 2008 VA record, the Veteran reported he was doing well.  He had been sleeping 9 hours per night but was having nightmares.  He reported daily intrusive thoughts triggered by conversations, an inability to focus, an inability to complete tasks, and blurting things out.  He denied excessive worry and symptoms of depression.  Examination showed the Veteran was fully oriented, with normal speech, a full range of affect with euthymic tone, logical and coherent thought processes, and fair insight and judgment.  The Veteran denied hallucinations and suicidal and homicidal ideations.  Both the February 2008 and April 2008 VA records contained a GAF score of 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.  

In a July 2008 VA medical record, the Veteran reported he was doing OK.  He reported two out of body experiences while sleeping.  He was sleeping 8.5 hours per night and denied nightmares.  He reported intrusive thoughts, fatigue, and an inability to focus and denied irritability, feeling hopeless or sad, and anxiety.  Examination showed the Veteran was fully oriented with normal speech, a pretty good mood, a full range of affect with tired tone, logical and coherent thought processes, and fair insight and judgment.  There were no hallucinations or suicidal or homicidal ideations.  The GAF score was 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.  In an August 2008 statement, the Veteran asserted that he was taking 3 different medications.  Since taking that medication, he does not get as angry and no longer had out of body experiences, but still had intrusive thoughts.  

A September 2008 VA examination was conducted upon a review of the claims file.  With medication, he gets about 8 to 9 hours of restless sleep, with nightmares at least once per month.  He reported intrusive thoughts, vague flashbacks, anger, and irritability.  The Veteran reported that his temper manifests itself verbally in the form of yelling, but he did not get physical.  He reported hypervigilant behavior, such as avoiding lines and crowds, suicidal ideation, once in a while.  The Veteran stated that he had a positive relationship with his spouse.  He continued to work at the same job as a tour guide for a tourist facility, although he had lessened interest in his work.  He stated that his work performance was adequate, despite exhibiting occasional exaggerated startle response, intrusive thoughts, some loss of focus and concentration, anger, irritability, and occasional brief flashbacks.  The Veteran stated that he managed his own personal hygiene and grooming and he was capable of routine activities of daily living.  He socializes with his wife on a regular basis and occasionally reads.  Upon examination, the Veteran was fully oriented, with euthymic mood, a broad range of affect, satisfactory memory, normal speech, spontaneous and abundant thought process, adequate judgment, and fair insight.  Continuity of thought was goal directed and relevant, and there were no suicidal or homicidal ideations, delusions, ideas of reference, or feelings of unreality.  Abstractability and concentration were satisfactory and the Veteran was alert, responsive, and cooperative.  The GAF score was 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.

In a January 2009 VA medical record, the Veteran reported sleeping 10 hours, with occasional nightmares.  He reported flashbacks that were triggered by anything, irritability, hopelessness, a lack of motivation, and a lack of interest.  He was unable to focus while reading.  The Veteran stated that his relationship with his wife was good, but that they were cold towards one another like friends.  He continued to work full time 6 days per week.  Examination showed he was fully oriented with normal speech, a tired mood, a full range of affect with tired tone, logical and coherent thought processes, and fair insight and judgment.  There were no hallucinations and no suicidal or homicidal ideations.  The GAF score was 45, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.

In a February 2009 VA medical record, the Veteran reported a generally good mood, and denied major depression periods or any thoughts of harming self.  His sleep was good with his medication and there were no nightmares.  He continued to work as a tour guide and enjoyed his work.  His relationship with his partner and co-workers was good and he had a good relationship with his wife.  Examination showed he was fully oriented and casually dressed, with good eye contact, clear, coherent, and relevant speech, varied mood, congruent affect, logical and organized thought process, fair insight, intact judgment, and intact memory.  There were no hallucinations, paranoia, delusions, or suicidal or homicidal ideations.  The GAF score was 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.  

In an April 2009 VA medical record, the Veteran reported sleeping up to 10 hours per night, with nightmares of Vietnam.  He reported flashbacks all the time.  He continued to feel sad, irritable, fatigued, depressed, a loss of motivation, and a loss of interest.  He was worried about work and his wife getting older.  The Veteran continued to work full time and was getting along well with his wife.  Examination indicated he was fully oriented, with normal speech, full range of affect with tired tone, logical and coherent thought processes, and fair insight and judgment.  There were no hallucinations or suicidal or homicidal ideations.  In a September 2009 VA record, the Veteran reported marital problems because his wife was depressed.  He reported occasional nightmares, intrusive memories all the time, hopelessness, and a lack of motivation.  He reported less irritability, and he continued to work 6 days a week full time.  Upon examination, the Veteran was fully oriented, with normal speech, a pretty tired mood, a full range of affect with tired tone, and fair insight and judgment.  There were no hallucinations or suicidal or homicidal ideations.  Both the April and September 2009 VA records assigned a GAF score of 45, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.  

In a March 2010 VA medical record, the Veteran reported feeling frustrated and temperamental, but denied any physical assaultive behavior.  He reported hopelessness, with a lack of motivation and interest, intrusive memories all the time, withdrawal during his spare time, and stressors regarding work because he works a mine tour guide which triggered memories.  The Veteran denied current suicidal and homicidal ideations, and any recent aggressive and violent acts, negative job related encounters, or difficulty with authority figures.  The Veteran reported a positively motivated social support system.  He had a good relationship his wife although he had been having marital problems.  He continued to work 6 days per week and his relationship with his partner and co-workers is good.  The Veteran reported he enjoyed going to movies and playing games in his spare time.  Upon examination, the Veteran was fully oriented, with normal speech, a full range of affect with tired tone, logical and coherent thought processes, and fair insight and judgment.  There were no hallucinations.  His wife reported that the Veteran clawed at his eyes during sleep.  The GAF score was 45, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.

In a May 2010 VA medical record, the Veteran reported that he was hopeless with a lack of motivation and interest.  He denied suicidal and homicidal ideations, mania, and nightmares, but reported daily flashbacks, seeing shadows, tremors, and shortness of breath.  He was married and worked full time.  Examination indicated he was fully oriented, with normal speech, a tense mood, a full range of affect with tired tone, fair insight and judgment, and logical and coherent thought processes.  There were no hallucinations or homicidal or suicidal ideations.  In an August 2010 VA record, the Veteran reported that he being doing well since an increase in his medication.  He reported vivid dreams in the morning, and that his memory had worsened in the past 6 months.  The Veteran reported flashbacks secondary to his work environment and hopelessness secondary to finances.  He denied a lack of motivation and interest, and anxiety.  He continued to work 6 days a week, and went to the movies and played games in his spare time.  Examination showed the Veteran was fully oriented, with normal speech, a pretty good mood with full range of affect and a tired tone, fair insight and judgment, logical and coherent thought processes, and no hallucinations or homicidal or suicidal ideations.  The May 2010 and August 2010 records both assigned a GAF score of 45, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.  

In a November 2010 VA medical record, the Veteran reported he had been feeling stress.  He reported sleeping 8 hours per night, with recurrent nightmares, restlessness, an inability to stay asleep, and waking up to make sure he is secure.  He continued to check locks and windows.  The Veteran reported flashbacks triggered by his work environment.  He reported being irritable, throwing things when becoming frustrated, hopelessness, and a lack of motivation.  Examination showed the Veteran was fully oriented, with normal speech, mild psychomotor agitation, and his mood was a little on edge.  There was a full range of affect with anxious tone, fair insight and judgment, and logical and coherent thought processes, but no hallucinations or homicidal or suicidal ideations.  The GAF score was 42, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.  The examiner noted the Veteran was highly symptomatic with sleep disturbance, nightmares, restlessness, daily intrusive thoughts, irritability, significant hypervigilant behavior, and exaggerated startle response.  The examiner noted that regarding work impairment, the Veteran reported increasing memory difficulties impacting his work performance.  It was noted that he was currently working for a friend in return for shelter.  

At the November 2010 Board hearing, the Veteran reported short-term memory loss, terrible sleep, nightmares, and loneliness.  He did not do well with crowds.  He denied suicidal ideations.  He worked as a tour guide and lived on the property rent-free.  He had been married for over 10 years and on Tuesdays, he and his wife go to the movies.  The only other person he socialized with was his employer.  In a November 2010 statement, the Veteran's wife stated that the Veteran's nighttime events have increased, he had reduced short term memory, he was quicker to anger, and his personal hygiene had worsened.  

A May 2011 VA mental disorders examination was conducted upon a review of the claims file.  The Veteran was sleeping about 8 to 10 hours per night, but he wakes up often at night and has to sit outside to calm himself down.  He reported trauma-related dreams 1 to 3 times per month and restless sleep.  His wife tells him he kicks and claws his face while sleeping.  He reported daily intrusive thoughts and zoning out in response.  The Veteran reported vague flashbacks in the form of occasionally hearing his name called out.  He was irritable which is manifested verbally, but has had no recent physical altercations.  The Veteran reported decreased concentration and focus, startle response, avoidance of crowds, anxiety around others, and a depressed mood, but no suicidal ideations.  He continued to work full-time as a tour guide at tourist facility.  He worked 6 days a week and had been at the job for over 20 years.  He reported that he had weekly arguments with his boss that were quite intense and involved yelling and high emotions.  The Veteran also reported intrusive thoughts, anxiety while conducting tours because of the similarities to Vietnam, and less tolerance for people at work.  He had not missed time from work in the last year.  He reported a positive relationship with his wife.  He made no efforts to be in contact with his siblings.  The Veteran reported that he had few social activities and no hobbies.  He occasionally watched baseball on TV, but did little other than work.  He helped around the house and was able to complete basic hygiene and grooming.  

Upon examination, there was no neglect in dress, hygiene, or grooming.  There was a euthymic mood with a broad range of affect, and the Veteran was cooperative, friendly, and engaging.  There was clear speech and communication, without tangential thoughts or flights of ideas, a logical and clear thought process, and no psychosis or significant preoccupations.  The Veteran was fully oriented, with fair insight, intact judgment, and memory within normal limits.  The Veteran denied suicidal or homicidal ideations.  The GAF score was 48, and the GAF ranges in the past year were estimated to be 42-45.  These scores signify serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  DSM-IV at 46-47.  The examiner noted that over the past few months the Veteran had been using more alcohol to deal with anxiety.  Overall, the Veteran's disorder caused deficiency in the work setting given the regularity of his symptoms, the negative feelings it causes, and the resulting interpersonal problems.  Despite these problems, the Veteran continued to work full time.  The examiner noted that working in an environment with limited contact with others and less direct supervision would be beneficial.  

Upon a review of the lay and medical evidence of record, the Board concludes that the evidence of record does not support an evaluation in excess of 50 percent for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores ranged from 42 to 55.  In 2007 and 2008, the scores were primarily in the 51-60 range, which contemplate moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  In 2009 and thereafter, the scores were primarily in the 41 to 50 range, which signify serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example having no friends, and being unable to keep a job.  DSM-IV at 46-47.  Neither moderate nor serious symptoms automatically mandate the assignment of 70 percent evaluation; such scores will support a 50 or a 70 percent evaluation depending on the level of resulting social and occupational impairment.  This is because moderate and serious symptoms could cause reduced reliability and productivity with difficulty in establishing and maintaining effective relationships, or cause deficiencies in most areas with an inability to establish and maintain effective relationships.  But the scores do indicate worsening in late 2008 early 2009 as the scores generally moved from moderate to serious impairment.  Whether this worsening entitles the Veteran to an increased evaluation, however, requires assessment of his particular symptomatology and the resulting impact on his social and occupational impairment.  

Second, then, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the Veteran's PTSD is manifested by such symptoms as intrusive thoughts, sleep disturbance, nightmares, flashbacks, lack of motivation, focus, and concentration, irritability, and hypervigilance.  The Veteran, however, has remained but fully oriented with normal speech and thought processes, no hallucinations, no suicidal or homicidal ideations, fair insight and judgment, intact memory.  The Veteran endorsed a positive relationship with his wife, although it was affected by his PTSD - he noted that they were cold to each other and acted like roommates.  He also endorsed effective relationships with his partner and co-workers, although he did engage in weekly verbal altercations with his boss.  He had worked at the same job for 20 years and reported in 2011 that he had not missed any time at work in the past year.  He had few hobbies and little other social support than his wife, but he did socialize with her by going to the movies once per week.  This does not demonstrate an inability to establish and maintain effective relationships; rather, it demonstrates difficulty with establish and maintaining effective relationships, which is encompassed within a 50 percent evaluation.  Additionally, the Veteran's symptomatology does not demonstrate deficiencies in most areas, as he consistently demonstrated good thought processes and adequate or fair judgment.  Although his PTSD symptoms caused some difficulty on the job, he had retained the same employment for over 20 years.  

Further, the Veteran's PTSD symptoms are not as significant or severe as those listed as examples for a 70 percent evaluation.  Throughout the time period, the Veteran denied suicidal ideations (except in a September 2008 VA examination), had normal speech, was fully oriented, and did not have neglected appearance or hygiene.  Moreover, his symptoms of hypervigilance, depression, irritability, and lack of motivation, interest, and focus, do not interfere with routine activities, affect the ability to function independently, or cause periods of violence.  Reviewing all of the evidence of record, it more closely approximates PTSD that is manifested by symptoms that cause reduced reliability and productivity, and not deficiencies in most areas with an inability to establish and maintain effective relationships.  Accordingly, an increased evaluation is not warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, there is no exceptional or unusual disability picture because the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess social and occupational functioning.  Thun, 22 Vet. App. at 115.  Accordingly referral for extraschedular consideration is not required.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for PTSD is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


